

116 HR 5814 IH: No Public Charge Deportation Act of 2019
U.S. House of Representatives
2020-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5814IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2020Ms. Meng (for herself, Ms. Garcia of Texas, Mr. Meeks, Ms. Velázquez, Mr. Espaillat, Ms. Ocasio-Cortez, Ms. Schakowsky, Mr. Cox of California, Ms. Omar, Ms. Clarke of New York, Mr. McGovern, Ms. Lee of California, Mr. Costa, Mr. Carson of Indiana, Ms. DelBene, Mr. Lowenthal, and Mr. Blumenauer) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to repeal the public charge ground of deportability,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the No Public Charge Deportation Act of 2019. 2.Repeal of public charge ground of deportabilitySection 237(a) of the Immigration and Nationality Act (8 U.S.C. 1227(a)) is amended—
 (1)in paragraph (1)(A), by inserting before the period at the end the following: , except in the case of an alien who is inadmissible under section 212(a)(4); and (2)by repealing paragraph (5).
			